Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 1 of 18 PageID #: 298



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 C. Y. WHOLESALE, INC., et al.                   )
                                                 )
                            Plaintiffs,          )
                                                 )
                       v.                        )      No. 1:19-cv-02659-SEB-TAB
                                                 )
 ERIC HOLCOMB, Governor, in his official         )
 capacity, et al.                                )
                                                 )
                            Defendants.          )

        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY
                           INJUNCTION


        This cause is before the Court on Plaintiffs’ Motion for Preliminary Injunction

 [Dkt. 3], filed on June 28, 2019. Plaintiffs C.Y. Wholesale, Inc.; CBD Store of Fort

 Wayne, LLC; Indiana CBD Wellness, Inc.; Indy E Cigs LLC; 5 Star Medicinal Products,

 LLP; Dreem Nutrition, Inc.; Midwest Hemp Council, Inc.; and El Anar, LLC

 (collectively, “Plaintiffs”) seek to have Defendants Eric Holcomb and the State of

 Indiana (collectively, “the State”) enjoined from enforcing certain provisions of Senate

 Enrolled Act No. 516 (“SEA 516” or “the Act”), which became effective July 1, 2019.

 The provisions of SEA 516 challenged in this lawsuit regulate “smokable hemp,”

 including the derivatives “hemp bud” and “hemp flower” more strictly than other forms

 of hemp and criminalize the manufacture, finance, delivery, or possession of smokable

 hemp. Plaintiffs do not challenge any other sections of SEA 516. The Court heard

 arguments on August 28, 2019. Having now considered those arguments, the parties’


                                             1
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 2 of 18 PageID #: 299



 evidentiary and written submissions, and the controlling principles of law, we hereby

 GRANT Plaintiffs’ Motion for Preliminary Injunction.

                                     Factual Background

         Plaintiffs are all Indiana businesses that are primarily wholesalers or retailers of

 hemp products, save for Plaintiff Midwest Hemp Council, Inc., which is an Indiana non-

 profit corporation that provides information and advocacy for the hemp industry in

 Indiana and surrounding states. In this lawsuit, Plaintiffs challenge the constitutionality

 of certain provisions of SEA 516 related to smokable hemp on grounds that they are

 preempted by federal law and thus violate the Supremacy Clause of the United States

 Constitution, and/or are violative of the Commerce Clause.

    I.      The 2014 Farm Bill

         On February 7, 2014, President Barack Obama signed into law the Agricultural

 Act of 2014, Pub. L. No. 113-79 (the “2014 Farm Bill”), which permitted states to grow

 “industrial hemp” under certain conditions. “Industrial hemp” was defined in the 2014

 Farm Bill as the plant Cannabis sativa L., or any part of such plant, “with a delta-9

 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis.”

 7 U.S.C. § 5940(b). The 2014 Farm Bill did not remove industrial hemp from federal

 controlled substances schedules, however.

         On March 26, 2014, then-Governor Mike Pence signed into law Senate Enrolled

 Act 357, P.L. 165-2014 (“SEA 357”), codified at Indiana Code § 15-15-13, et seq.,

 authorizing the production, possession, scientific study, and commerce of industrial hemp

 in Indiana in accordance with the 2014 Farm Bill’s requirements. SEA 357 also removed

                                                2
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 3 of 18 PageID #: 300



 industrial hemp from Indiana’s definition of “marijuana” in recognition of its status as a

 regulated agricultural commodity as well as its low THC-concentration, which renders it

 non-psychoactive. IND. CODE § 35-48-1-19.

    II.      The 2018 Farm Bill

          On December 20, 2018, President Donald Trump signed into law the Agriculture

 Improvement Act of 2018, Pub. L. No. 115-334 (the “2018 Farm Bill”), which removes

 hemp from the federal schedule of controlled substances and amends the Agricultural

 Marketing Act of 1946, “to allow States to regulate hemp production based on a state or

 tribal plan.” H.R. Rep. No. 115-__ at 738 (2018) (Conf. Rep.) (the “Conference

 Report”). The 2018 Farm Bill also expands the 2014 Farm Bill’s definition of hemp to

 include “the plant Cannabis sativa L. and any part of that plant, including the seeds

 thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of

 isomers, whether growing or not, with a delta-9 tetrahydrocannabinol [THC]

 concentration of not more than 0.3 percent on a dry weight basis.” 7 U.S.C. § 1639o(1)

 (emphasis added).

          The 2018 Farm Bill explicitly states that “No Preemption” is intended of any law

 of a state or Indian tribe that “regulates the production of hemp” and “is more stringent”

 than federal law. 2018 Farm Bill § 10113. The 2018 Farm Bill is also clear in

 prohibiting states from restricting the transportation of hemp in interstate commerce,

 providing as follows:

          (a) RULE OF CONSTRUCTION. – Nothing in this title or an amendment
              made by this title prohibits the interstate commerce of hemp (as defined


                                               3
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 4 of 18 PageID #: 301



           in section 297A of the Agricultural Marketing Act of 1946 (as added by
           section 10113) or hemp products.

        (b) TRANSPORTATION OF HEMP AND HEMP PRODUCTS. – No state
            or Indian Tribe shall prohibit the transportation or shipment of hemp or
            hemp products produced in accordance with subtitle G of the
            Agricultural Marketing Act of 1946 (as added by section 10113)
            through the State or the territory of the Indian Tribe, as applicable.

 2018 Farm Bill § 10114. The Conference Report for the 2018 Farm Bill addresses these

 provisions, explaining that, “[w]hile states and Indian tribes may limit the production and

 sale of hemp and hemp products within their borders, … such states and Indian tribes [are

 not permitted] to limit the transportation or shipment of hemp or hemp products through

 the state or Indian territory.” Conf. Rep. at 739.

    III.   SEA 516

        In response to the 2018 Farm Bill, on May 2, 2019, Governor Eric Holcomb

 signed SEA 516 into law. Mirroring the 2018 Farm Bill, SEA 516 also defines “hemp”

 as the “plant Cannabis sativa L. and any part of that plant, including the seeds thereof and

 all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers, whether

 growing or not, with a delta-9 tetrahydrocannabinol [THC] concentration of not more

 than three-tenths of one percent (0.3%) on a dry weight basis.” IND. CODE § 15-15-13-6.

 SEA 516 legalizes the commercial production of hemp in Indiana, but criminalizes the

 manufacture, finance, delivery, and possession of a particular subset of hemp, to wit,

 “smokable hemp,” which SEA 516 defines as “a product containing not more than three-

 tenths percent (0.3%) delta-9-tetrahydrocannabinol (THC), including precursors and

 derivatives of THC, in a form that allows THC to be introduced into the human body by


                                               4
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 5 of 18 PageID #: 302



 inhalation of smoke,” which specifically includes the derivatives “hemp bud” and “hemp

 flower.” IND. CODE § 35-48-1-26.6. The provision of SEA 516 criminalizing dealing in

 smokable hemp provides as follows:

          (a) A person who:
              (1) knowingly or intentionally:
                     (A)       manufactures;
                     (B)       finances the manufacture of;
                     (C)       delivers;
                     (D)       finances the delivery of; or
                     (E)       possesses;
                  smokable hemp; or
              (2) possesses smokable hemp with intent to:
                     (A)       manufacture;
                     (B)       finance the manufacture of;
                     (C)       deliver; or
                     (D)       finance the delivery of;
                  smokable hemp;
          commits dealing in smokable hemp, a Class A misdemeanor.

 IND. CODE § 35-48-4-10.1. No reference to “production” appears in this list.

    IV.      The Instant Litigation

          On June 28, 2019, Plaintiffs filed their Complaint, alleging that the portions of

 SEA 516 that carve out “smokable hemp” from the federal definition of “hemp,” and

 criminalize its manufacture, finance, delivery, or possession are unconstitutional, either

 because they are preempted by the 2018 Farm Bill or because they violate the Commerce

 Clause of the United States Constitution. Plaintiffs simultaneously moved for a

 preliminary injunction, seeking to have the Court enjoin the State from enforcing these

 portions of SEA 516 until a final decision can be reached on the merits in this case.

                                         Legal Analysis

    I.       Preliminary Injunction Standard

                                                5
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 6 of 18 PageID #: 303



          To obtain a preliminary injunction, the moving party must demonstrate: (1) a

 reasonable likelihood of success on the merits; (2) no adequate remedy at law; (3)

 irreparable harm absent the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of

 Ind. State Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). If the moving party fails to

 demonstrate any one of these three threshold requirements, the injunctive relief must be

 denied. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States, Inc., 549

 F.3d 1079, 1086 (7th Cir. 2008) (citing Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6,

 11 (7th Cir. 1992)). At this stage of the analysis, “the court decides only whether the

 plaintiff has any likelihood of success—in other words, a greater than negligible chance

 of winning ….” AM Gen. Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir.

 2002).

          If these threshold conditions are met, the Court must then assess the balance of the

 harm—the harm to Plaintiffs if the injunction is not issued against the harm to

 Defendants if it is issued—and determine the effect of an injunction on the public

 interest. Girl Scouts, 549 F.3d at 1086. “The more likely it is that [the moving party]

 will win [their] case on the merits, the less the balance of harms need weigh in [their]

 favor.” Id. at 1100.

    II.      Likelihood of Success on the Merits

          Plaintiffs claim that SEA 516’s provisions criminalizing the manufacture, finance,

 delivery, or possession of smokable hemp conflict with portions of the 2018 Farm Bill

 and are thus preempted by federal law under either a theory of express or conflict



                                                6
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 7 of 18 PageID #: 304



 preemption. Alternatively, Plaintiffs argue that these provisions of SEA 516 are violative

 of the Commerce Clause. We address these arguments in turn below.

          A.     Express Preemption

          “Express preemption applies when Congress clearly declares its intention to

 preempt state law.” Nelson v. Great Lakes Educ. Servs., Inc., 928 F.3d 639, 646 (7th Cir.

 2019) (citing Mason v. SmithKline Beecham Corp., 596 F.3d 387, 390 (7th Cir. 2010)).

 Here, the 2018 Farm Bill explicitly provides as follows: “No State or Indian Tribe shall

 prohibit the transportation or shipment of hemp or hemp products produced in accordance

 with subtitle G of the Agricultural Marketing Act of 1946 (as added by section 10113)

 through the State or the territory of the Indian Tribe, as applicable.” 2018 Farm Bill §

 10114.

          Plaintiffs argue that, by criminalizing the manufacture, finance, delivery, or

 possession of smokable hemp, which is defined under SEA 516 to specifically include

 hemp bud and hemp flower, the Act precludes the transportation of hemp or hemp

 products in or through Indiana, in direct contravention of the 2018 Farm Bill’s express

 prohibition on restricting the transportation of hemp and its derivatives in interstate

 commerce. See Pls.’ Exh. 5 to Compl. at 9 (Memo. from USDA General Counsel)

 (concluding that the 2018 Farm Bill “preempts State law to the extent such State law

 prohibits the interstate transportation or shipment of hemp that has been produced in

 accordance with subtitle G of the [Agricultural Marketing Act]”).

          The State’s only response to Plaintiff’s express preemption claim is the contention

 that the challenged provisions of SEA 516 apply solely to intrastate activity and therefore

                                                7
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 8 of 18 PageID #: 305



 are not preempted by the 2018 Farm Bill, which explicitly provides that it does not

 “preempt or limit[] any law of a State or Indian tribe that—(i) regulates the production of

 hemp; and (ii) is more stringent than this subchapter.” 7 U.S.C. § 1639p(a)(3)(A); see

 also Conf. Rep. at 739 (“[S]tates and Indian tribes may limit the production and sale of

 hemp and hemp products within their borders ….”). The State concedes, however, that

 there is no such limiting language in SEA 516. Thus, as Plaintiffs argue, a driver

 traveling along I-74 from Ohio to Illinois who passes through Indiana with smokable

 hemp in the vehicle, including hemp bud or hemp flower, would be in “possession” of

 smokable hemp and thus subject to arrest and criminal penalties under SEA 516.

 Similarly, if a driver were transporting smokable hemp from Ohio on that same route

 through Indiana for delivery in Illinois, he or she would be “possess[ing] smokable hemp

 with intent to … deliver it,” in violation of SEA 516. Accordingly, the challenged

 provisions of the Act in effect prevent the “transportation” of hemp derivatives through

 Indiana and thus impede the interstate commerce of hemp in contravention of the 2018

 Farm Bill’s express prohibition on state laws that do so.

        The State relies heavily on the fact that the 2018 Farm Bill permits states to

 impose stricter regulations on the “production” of hemp within state borders to support its

 argument that the challenged provisions of SEA 516 are not expressly preempted, and, in

 fact, are supported by the 2018 Farm Bill’s anti-preemption language. However, this

 argument ignores the fact that SEA 516’s provisions criminalizing smokable hemp on

 their face do not exclude interstate activity. Additionally, the anti-preemption language

 on which the State relies specifically references more stringent in-state regulation only of

                                              8
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 9 of 18 PageID #: 306



 the production of hemp, which the USDA’s General Counsel has explained means that

 states may continue to enforce laws “prohibiting the growing of hemp” within their

 borders. Memo. from USDA Gen. Counsel at 2 (emphasis added). Thus, Indiana is free,

 for example, to place limits on the acreage that can be used to grow hemp, or to dictate

 the type of seeds that can be used, or to impose setback restrictions. The State concedes,

 however, that the challenged provisions of SEA 516 reach beyond the production or

 growing of hemp within Indiana.

         In sum, the 2018 Farm Bill clearly provides that states may not pass laws that

 interfere with the right to transport in interstate commerce hemp—including hemp

 derivatives like hemp bud and hemp flower—that has been lawfully produced under a

 State or Tribal plan or under a license issued under the USDA plan. Indiana’s law

 criminalizing the manufacture, finance, delivery, and possession of smokable hemp

 without limiting the prohibition to intrastate activity does just that. For these reasons, we

 find that Plaintiffs have shown a strong likelihood of success on the merits of their claim

 that the challenged provisions of SEA 516 are expressly preempted by the 2018 Farm

 Bill.

               B.     Conflict Preemption

          Although admittedly a closer question, we also find, based on the limited record

 before us, that Plaintiffs have also shown at least some likelihood of success on their

 conflict preemption claim. “To show conflict preemption, [the plaintiff] must show

 either that it would be ‘impossible’ … to comply with both state and federal law or that

 state law … constitutes an ‘obstacle’ to satisfying the purposes and objectives of

                                               9
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 10 of 18 PageID #: 307



  Congress.” Nelson, 928 F.3d at 650. Here, Plaintiffs contend that the challenged

  provisions of SEA 516 criminalizing smokable hemp constitute an obstacle to satisfying

  the 2018 Farm Bill’s objective of legalizing all low-THC hemp products, including all

  hemp derivatives.

         What constitutes a sufficient obstacle for conflict preemption “is a matter of

  judgment, to be informed by examining the federal statute as a whole and identifying its

  purpose and intended effects….” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,

  373 (2000). “We ascertain the intent of Congress, however, through a lens that presumes

  that the state law has not been preempted.” Patriotic Veterans, Inc. v. Indiana, 736 F.3d

  1041, 1046 (7th Cir. 2013). “In preemption analysis, courts should assume that the

  historic police powers of the States are not superseded unless that was the clear and

  manifest purpose of Congress.” Arizona v. United States, 567 U.S. 387, 400 (2012)

  (internal citations and quotation marks omitted).

         “When interpreting congressional statutes, we first look at the plain language of

  the statute because that is the best way to determine congressional intent.” O’Kane v.

  Apfel, 224 F.3d 686, 688 (7th Cir. 2000). Here, the plain language of the 2018 Farm Bill,

  as well as statements from its legislative sponsors, reflect Congress’s intent to de-

  stigmatize and legalize all low-THC hemp, including its derivatives and extracts, and to

  treat hemp as a regulated agricultural commodity in the United States. As discussed

  above, the 2018 Farm Bill expands the federal definition of hemp beyond that set forth in

  the 2014 Farm Bill to specifically include hemp derivatives and extracts, such as hemp

  bud and hemp flower, and removes low-THC hemp from federal controlled substance

                                               10
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 11 of 18 PageID #: 308



  schedules. Plaintiffs have shown at least some likelihood of establishing that the

  challenged provisions of SEA 516, which criminalize the manufacture, finance, delivery,

  and possession of hemp bud and hemp flower—hemp derivatives of the kind specifically

  legalized under the 2018 Farm Bill—frustrates these congressional purposes and

  objectives. See Frank Bros., Inc. v. Wisconsin Dep’t of Transp., 409 F.3d 880, 894 (7th

  Cir. 2005) (“[T]he crucial inquiry is whether [state law] differs from [federal law] in such

  a way that achievement of the congressional objective … is frustrated.”) (citations and

  quotation marks omitted).

         The State argues that Plaintiffs have not shown a likelihood of success on their

  conflict preemption claim because there is no evidence that Congress even contemplated,

  let alone had the purpose or objective of, legalizing smokable hemp with the passage of

  the 2018 Farm Bill. In support of this argument, the State cites a 2018 report to Congress

  by the Congressional Research Service (“CRS”), issued several months prior to the

  passage of the 2018 Farm Bill, which identifies and discusses industrial uses for hemp,

  including fiber, seed, and oil. The State argues that the report nowhere identifies

  smokable hemp as a use of hemp, and thus, that there is no evidence that Congress

  intended the 2018 Farm Bill to preempt states from restricting smokable hemp.

         However, without addressing whether a CRS research paper is sufficiently

  authoritative in this context to inform a statutory analysis, we note that, while it does not

  discuss smokable hemp, it does address hemp flower in its discussion of industrial uses of

  hemp, referencing the fact that “[i]ndustry groups maintain that … naturally occurring

  THC in the leaves and flowers of cannabis varieties grown for fiber and food is already at

                                                11
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 12 of 18 PageID #: 309



  below-psychoactive levels ….” Defs.’ Exh. A at 21. The report also references

  confusion in the hemp industry following the passage of the 2014 Farm Bill and a 2016

  joint statement on industrial hemp issued by the DEA, USDA, and FDA regarding

  whether the federal definition of “industrial hemp” set forth in the 2014 Farm Bill

  excluded hemp flower. Following issuance of this report, Congress removed the qualifier

  “industrial” when referring to hemp in the 2018 Farm Bill and broadened the definition to

  explicitly include derivatives and extracts of hemp (like hemp bud and hemp flower).

  The 2018 Farm Bill’s expansion of the federal definition of hemp and removal of all low-

  THC hemp from the federal list of controlled substances evinces a clear congressional

  objective to legalize all forms of low-THC hemp, including the hemp derivatives

  specifically criminalized under SEA 516.

         The State also argues that the 2018 Farm Bill’s anti-preemption provision

  permitting states to enact stricter regulations on hemp production reveals the

  congressional intent to permit states to exercise their police powers to restrict hemp

  production within their own borders, thus establishing that the bill does not preempt

  Indiana’s criminalization of smokable hemp. We acknowledge, as Plaintiffs’ counsel did

  at the preliminary injunction hearing, that the anti-preemption provision in the 2018 Farm

  Bill permits states to regulate the production of hemp within their borders more strictly

  than does the federal government. However, as discussed above, the challenged portions

  of SEA 516 that criminalize smokable hemp reach well beyond growing restrictions and

  thus do not constitute regulations on hemp production that come within the 2018 Farm

  Bill’s express anti-preemption provision. Accordingly, while instructive as to Congress’s

                                               12
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 13 of 18 PageID #: 310



  intent in permitting states to individually regulate hemp production within their borders,

  the anti-preemption provision does not salvage the State’s argument here. See Memo.

  from USDA Gen. Counsel at 8 n.15 (explaining that “the anti-preemption provision is

  limited to the production of hemp”).

         For these reasons, we hold that Plaintiffs have, at this early stage of the litigation,

  shown at least some likelihood of establishing that the challenged portions of SEA 516

  criminalizing smokable hemp, including hemp bud and hemp flower, stand as an obstacle

  to the accomplishment and execution of Congress’s federal interest in legalizing all low-

  THC hemp and its derivatives and extracts and are thus preempted. 1

      III.   Irreparable Harm and Inadequate Remedy at Law

         In addition to showing that they have a likelihood of success on the merits of their

  claims, Plaintiffs are also required to show that, absent injunctive relief, they will suffer

  irreparable injury for which there is no adequate remedy at law. These requirements

  merge in most cases, in recognition of the fact that irreparable harm is “probably the most

  common method of demonstrating that there is no adequate legal remedy.” Campbell v.

  Miller, 373 F.3d 834, 840 (7th Cir. 2004) (citations and quotation marks omitted).

  “Irreparable harm is harm which cannot be repaired, retrieved, put down again, atoned for

  …. [T]he injury must be of a particular nature, so that compensation in money cannot

  atone for it.” Graham v. Med. Mut. of Ohio, 130 F.3d 293, 296 (7th Cir. 1997) (internal



  1
   Because we have found that Plaintiffs have shown a likelihood of success on the merits of their
  preemption claims, we need not address their alternative arguments under the Commerce Clause,
  which we find less convincing.
                                                13
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 14 of 18 PageID #: 311



  quotation and citation omitted). To preclude a grant of equitable relief, “an available

  remedy at law must be plain, clear and certain, prompt or speedy, sufficient, full and

  complete, practical, efficient to the attainment of the ends of justice, and final.”

  Interstate Cigar Co. v. United States, 928 F.2d 221, 223 (7th Cir. 1991) (citation and

  quotation marks omitted).

         Here, Plaintiffs have shown that, without the relief they seek, they will be subject

  to irreparable harm in the form of a credible threat of criminal sanctions. See Valle del

  Sol Inc. v. Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013) (holding that likelihood of

  irreparable harm established by “demonstrat[ing] a credible threat of prosecution under

  the statute …”). Moreover, a misdemeanor conviction under the smokable hemp

  provisions would prevent Plaintiffs from obtaining a license to grow or handle legal

  hemp in Indiana for at least ten years. IND. CODE § 15-15-13-7(c)(5). With regard to

  potential lost profits, we are not persuaded that Plaintiffs can be made whole with money

  damages as the financial losses they stand to suffer by complying with the likely

  unconstitutional portions of the statute cannot be easily measured or reliably calculated,

  given the novelty of the hemp industry in Indiana and the dearth of historical sales data to

  use as a baseline for calculating lost revenues stemming from SEA 516. See Lawson

  Prods., Inc. v. Avnet, Inc., 782 F.2d 1429, 1440 (7th Cir. 1986) (recognizing that “the

  difficulty in calculating future profits can often justify the finding of an irreparable injury

  with no adequate remedy at law”).




                                                14
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 15 of 18 PageID #: 312



           For these reasons, we find that Plaintiffs have shown that, in the absence of

  preliminary injunctive relief, they are likely to suffer irreparable harm for which they

  have no adequate remedy at law.

     IV.      Balance of Harms and Public Interest

           As discussed above, the Court uses a “sliding scale” when balancing the harms

  and the public interest. Turnell v. CentiMark Corp., 796 F.3d 656, 662 (7th Cir. 2015).

  Because Plaintiffs have demonstrated a strong likelihood of success on the merits on their

  claim that the challenged provisions of SEA 516 are expressly preempted by federal law,

  “the court must issue an injunction even if the balance of harms does not overwhelmingly

  weigh in [their] favor.” Huntley v. Wexford of Ind., LLC, No. 3:18-CV-205-PPS-MGG,

  2018 WL 4039362, at * 20 (N.D. Ind. Aug. 22, 2018) (citing id.).

           Absent an injunction, Plaintiffs will suffer the irreparable harms discussed above,

  namely, a credible threat of criminal prosecution that could affect Plaintiffs’ subsequent

  ability to procure a license to grow or handle legal hemp as well as an untold amount of

  lost profits. On the other hand, if injunctive relief is granted and smokable hemp is

  legalized in Indiana, the State argues that law enforcement will likely face significant

  obstacles in their ability to enforce Indiana’s laws against marijuana. The State has

  presented evidence that, due to the similarities in look and smell between smokable hemp

  and marijuana, law enforcement officers are generally unable to distinguish between the

  two substances without a laboratory-conducted scientific test of THC levels.

           In support of this argument, the State cites difficulties faced in states where

  smokable hemp is legal, like South Carolina and Florida. In South Carolina, the state has

                                                 15
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 16 of 18 PageID #: 313



  had to expend additional resources to purchase new equipment to conduct the necessary

  testing and law enforcement officials have reported anticipating a large backlog in the

  processing of marijuana cases. Defs.’ Exh. E. In Florida, one state attorney expressed

  concern regarding whether law enforcement would still have probable cause to conduct

  searches based on the smell of marijuana, given that smokable hemp has the same odor,

  and also noted that scientific testing would have to be performed on suspected marijuana

  in every case before any criminal charges could be filed. Defs.’ Exh. F.

         We recognize that the State has a legitimate interest in protecting local law

  enforcement’s efforts to enforce Indiana’s drug laws and that, as is the case whenever a

  legislative change occurs, the State may face additional challenges during the adjustment

  period if the possession of smokable hemp is legalized in Indiana. Plaintiffs have

  countered with evidence demonstrating that the State has already begun to address these

  challenges, however, by earmarking additional funding to enable the State Police to

  purchase the proper THC testing equipment as well as by substantially enhancing

  penalties for knowingly selling marijuana that is packaged as low-THC hemp extract. In

  any event, as Plaintiffs argue, the fact that local law enforcement may need to adjust

  tactics and training in response to changes in federal law is not a sufficient basis for

  enacting unconstitutional legislation.

         Accordingly, given that Plaintiffs have shown a likelihood of prevailing on the

  merits of their claim that the challenged provisions of SEA 516 are preempted by federal

  law, the balance of harms weighs in Plaintiffs’ favor. For these same reasons, the public

  interest also supports the issuance of the injunction Plaintiffs seek. See Planned

                                                16
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 17 of 18 PageID #: 314



  Parenthood of Ind. and Ky. v. Comm’r of Ind. State Dep’t of Health, 984 F. Supp. 2d 912,

  931 (S.D. Ind. 2013) (recognizing that the public “do[es] not have an interest in the

  enforcement of a statute that … [the plaintiff] has shown likely violates the

  [Constitution].”).

     V.         Bond

           In cases involving constitutional rights, this court and other district courts in this

  circuit have declined to require plaintiffs to post a bond. See, e.g., Ogden v. Marendt,

  264 F. Supp. 2d 785, 795 (S.D. Ind. 2003); see also BankDirect Capital Fin., LLC v.

  Capital Premium Financing, Inc., 912 F.3d 1054, 1058 (7th Cir. 2019) (“A judge might

  consider an indemnity of $0 (that is, no bond) ‘proper’ when the suit is about

  constitutional principles ….”). Because this case involves constitutional principles and

  the State has put forth no argument as to the bond issue, no bond will be required of

  Plaintiffs.

     VI.        Conclusion

           For the reasons detailed above, Plaintiffs’ Motion for Preliminary Injunction is

  GRANTED. Defendants are hereby PRELIMINARILY ENJOINED until further order

  of this Court from enforcing the portions of SEA 516 that criminalize the manufacture,

  financing, delivery, or possession of smokable hemp, which are codified at Indiana Code

  § 35-48-4-10.1 (criminal penalties for smokable hemp). Defendants are HEREBY

  FURTHER ORDERED to inform forthwith all the affected Indiana state governmental

  entities of this injunction. All other provisions of SEA 516 shall remain in effect,

  pursuant to the Indiana Code’s severability clause. See IND. CODE § 1-1-1-8 (“If any

                                                  17
Case 1:19-cv-02659-SEB-TAB Document 31 Filed 09/13/19 Page 18 of 18 PageID #: 315



  provision of this Code as now or later amended or its application to any person or

  circumstance is held invalid, the invalidity does not affect other provisions that can be

  given effect without the invalid provision or application.”).

         IT IS SO ORDERED.

         Date: 9/13/2019                            _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




  Distribution:

  All electronically registered counsel of record




                                               18
